El Juez Asociado Se. Aldeey
emitió la opinión del tribunal..
Por escritura pública de 26 de noviembre de 1893, Nicanor Ferrer compró a Francisco Torres Rodríguez un solar en la plaza de Arecibo, por precio que el vendedor confesó recibido. En el propio documento se hizo constar, además, que con anterioridad a aquel acto el comprador había reci-bido de manos del-vendedor, cinco mil pesos para' entregar por partes iguales a las hijas de éste nombradas Avelina y Concepción, a los dos años de Ig, muerte de sus padres Francisco de Torres Rodríguez y Josefa de Torres Ramos, cuyo capital devengaría intereses que serían pagados a los espo-sos mientras vivieran y luego a las hijas hasta el pago del capital, e hipotecó el expresado solar y cuanto en él edificara a favor de los expresados esposos, hasta la cantidad de mil pesos, por las rentas que a ellos se debieran y también a favor de las dos mencionadas hijas por el capital y las rentas a ellas correspondientes.
Más tarde, la hija Concepción cedió la parte a ella corres-pondiente en ese crédito hipotecario al demandado Antonio *714Jordi Pericas, por escrituras de 8 de septiembre de 1906 y 26 de enero de 1907, cuya, nulidad solicitan atora sus hijos, como únicos herederos de su padre Miguel Márquez, por el fundamento de que Doña Concepción otorgó los documentos de cesión sin el consentimiento del esposo, siendo así que se trataba de bienes gananciales y que aunque no lo fueran, sino propios de ella, necesitaba la licencia de su marido, toda vez que celebrado su matrimonio antes de promulgarse el Código Civil Devisado, no es a ellos aplicable el precepto de-éste que permite que la mujer disponga de sus bienes propios sin la licencia de su consorte.
En apoyo de que el crédito cedido era un bien ganancial, alegan los apelantes que del documento en que se constituyó el crédito hipotecario aparece, que la adquisición fué hecha por Concepción Torres, siendo casada, en pago de un dinero que había prestado a su padre. El particular a que se hace referencia del documento dice así:
“El Sr. Ferrer confiesa haber recibido del Sr. Torres Rodríguez la suma de cinco mil pesos moneda corriente, para entregarla, cual así se obliga a verificarlo, a los dos años de la muerte de aquél si ya hu-biere fallecido su consorte Doña Josefa' de Torres y Ramos o de la muerte de ésta, en contrario caso a sus comunes hijas Doña Avelina y Doña Concepción Torres y Torres, de por mitad, a quienes para en-tonces les deben ellos esa cantidad así repartida y en tanto vivan los dichos padres o cualquiera de éstos, habrá de pagarles el Sr. Ferrer a los dos o al sobreviviente, según los casos, la renta anual. ’ ’
Las anteriores palabras no demuestran préstamo alguno de Doña Concepción a sus padres, pero aunque lo demostra-ran, como sostienen los apelantes, no conociéndose la fecha de la entrega por la hija, faltaría base para sostener que el dinero fué prestado durante su matrimonio y no antes. El concepto legal de esas palabras no es otro que el de una dona-ción hecha por los padres para después de su muerte, a favor de esas dos hijas por fideicomisario y como tal de pura libe-ralidad, por lo que el mismo título de adquisición lucrativa *715destruye la presunción de que sea ganancial, por haber sido adquirido durante el matrimonio, y de acuerdo con el artí-culo 1396 del Código Civil español y el 1314 del vigente, es un bien propio de la esposa.
Añora bien, cuando en 1906 y 1907 Doña Concepción de Torres cedió ese crédito al demandado, ya estaba en vigor el Código Civil Revisado, por cuyo artículo 160, cada uno de los cónyuges tiene la libre disposición y administración de sus bienes propios y pudo por tanto disponer libremente de él sin consentimiento ni autorización del esposo, requerido por ese código solamente cuando de bienes gananciales se trata.
La cuestión propuesta por los apelantes de que aun tra-tándose de bienes parafernales o propios de la esposa era necesario el consentimiento del marido para la cesión que verificó su madre, carece, de fundamento. Es cierto que antes de regir el Código Civil Revisado la mujer necesitaba la licen-cia marital para enajenar o gravar sus bienes parafernales, cuyo requisito ña suprimido el artículo 160 del código añora vigente, pero tal supresión no perjudica ningún derecho ad-quirido por el esposo por el hecho de que su matrimonio se celebrara bajo un régimen legal de gananciales que 'exigía su licencia. Lo fundamental en la sociedad de gananciales regulada por la ley, es el derecho que adquieren los cónyu-ges, de que a la disolución del matrimonio se dividan de por mitad entre ambos los' beneficios o ganancias que durante el matrimonio se hayan obtenido, derecho que no puede ser mo-dificado sin causar perjuicio a los cónyuges que bajo ese régimen celebraron su matrimonio; mas la licencia marital exigida por las leyes anteriores al Código Civil Revisado, para disponer la esposa de los bienes parafernales o pro-pios, pudo ser suprimida por el código vigente sin perjudi-car derechos adquiridos, por el esposo, porque tal requisito no era fundamental de la sociedad de gananciales, ya que en nada afectaba al derecho de hacer cada cónyuge suya la mitad de las ganancias y no tenía otro motivo que los respetos *716sociales de subordinación al jefe de la familia1. Por consi-guiente, pudo Concepción Torres otorgar válidamente esas escrituras de cesión de un bien propio suyo sin licencia de su marido, después de publicado el Código Civil Revisado, sin infringir la regia primera transitoria del código. Más trascendental que esa licencia era para el marido la facultad que tenía de disponer de los bienes de la sociedad conyugal por sí solo, sin consentimiento de la esposa, el que luego se ba becbo necesario por el código que está en vigor y, sin embargo, en el caso de Amadeo v. El Registrador, 3 D. P. R., 262, se resolvió que tal consentimiento es necesario para los actos celebrados con posterioridad al código, aunque el matri-monio se hubiera verificado bajo el régimen anterior que no lo exigía.
Otro punto también tratan los apelantes alegando error en la corte al admitir cierta prueba impertinente contra la objeción que bicieron en el juicio. El demandado presentó una certificación conteniendo una carta, cuyo documento fué admitido por la corte inferior condicionalmente, pero luego al resolver el caso dejó de tomarla en consideración, por no estar justificada la autenticidad y admisibilidad de dicba prueba. Hemos dicbo recientemente en el caso de Rivera v. Díaz, (pág. 548), que aun cuando la mejor práctica es resolver en el mismo juicio sobre la admisibilidad de la evidencia, sin embargo, cuando el caso es juzgado sin jurado, no constituye error fundamental el eliminar después la prueba imperti-nente, porque la corte está en mejores condiciones para sus-traerse a la impresión producida por tal clase de prueba.
La sentencia apelada debe ser confirmada.

Confirmada.

■ Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.